Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended May 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 1-8546 SYMS CORP (Exact name of registrant as specified in its charter) NEW JERSEY No. 22-2465228 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) One Syms Way, Secaucus, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code (201) 902-9600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ At June 30, 2009, the latest practicable date, there were 14,589,562 shares outstanding of Common Stock, par value $0.05 per share. SYMS CORP INDEX PAGE NO. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Balance Sheets as of May 30, 2009, February 28, 2009 and May 31, 2008 1 Condensed Statements of Operations for the 13 Weeks Ended May 30, 2009 and May 31, 2008 2 Condensed Statements of Cash Flows for the 13 Weeks Ended May 30, 2009 and May 31, 2008 3 Notes to Condensed Financial Statements 4-8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 9-11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II. Other Information 13 Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES 14 SYMS CORP Condensed Balance Sheets (In thousands) May 30, February 28, May 31, (Unaudited) (NOTE) (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ Receivables Merchandise inventories Deferred income taxes Assets held for sale Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - Net DEFERRED INCOME TAXES BUILDING AND AIR RIGHTS OTHER ASSETS TOTAL ASSETS $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ $ Accrued expenses Accrued payroll - Obligations to customers TOTAL CURRENT LIABILITIES OTHER LONG TERM LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $100 per share. Authorized 1,000 shares; none outstanding. - - Common stock, par value $0.05 per share. Authorized 30,000 shares; 14,590 shares outstanding (net of 4,298 in treasury shares) on May 30, 2009 and February 28, 2009 and 14,588 shares outstanding (net of 4,082 treasury shares) on May 31, 2008 Additional paid-in capital Treasury stock ) ) ) Accumulated other comprehensive (loss) income ) ) 23 Retained earnings TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ NOTE: The balance sheet at February 28, 2009 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. See Notes to Condensed Financial Statements 1 SYMS CORP Condensed Statements of Operations (In thousands, except per share amounts) 13 Weeks Ended May 30, May 31, (Unaudited) Net sales $ $ Cost of goods sold Gross profit Expenses: Selling, general and administrative Advertising Occupancy Depreciation and amortization Total Operating Expenses (Loss)Income from operations ) Interest (income) expense, net ) (Loss)Income before income taxes ) (Recovery) Provision for income taxes ) Net (loss) income $ ) $ Net (loss) income per share - basic $ ) $ Weighted average shares outstanding - basic Net (loss) income per share - diluted $ ) $ Weighted average shares outstanding - diluted See Notes to Condensed Financial Statements 2 SYMS CORP Condensed Statements of Cash Flows (In thousands) 13 Weeks Ended May 30, May 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss)income $ ) $ Adjustments to reconcile net(loss) income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes - (Increase) decrease in operating assets: Receivables ) Merchandising inventories ) Prepaid expenses and other current assets Other assets ) ) Increase (decrease) in operating liabilities: Accounts payable Accrued expenses ) ) Income taxes ) Other long term liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of buildings and air rights - ) Expenditures for property and equipment ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash surrender value of officers life insurance advance - Net cash from financing activites - NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ 37 Income taxes paid $ $ 1 See Notes to Condensed Financial Statements 3 SYMS CORP Notes to Condensed Financial Statements 13 Weeks Ended May 30, 2009 and May 31, 2008 (Unaudited) . Note 1 - The Company Syms Corp (the Company) operates a chain of 32 off-price retail clothing stores located in the United States throughout the Northeastern and Middle Atlantic regions and in the Midwest, Southeast and Southwest. Each Syms store offers a broad range of first quality, in season merchandise bearing nationally recognized designer or brand-name labels for men, women and children. Note 2 - Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). As applicable under such regulation, certain information and footnote disclosures have been condensed or omitted. We believe that all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the 13-week period ended May 30, 2009 are not necessarily indicative of the results that may be expected for the entire fiscal year ending February 27, 2010. For further information, refer to the consolidated financial statements and footnotes thereto included in the Companys annual report on Form 10-K for the fiscal year ended February 28, 2009. Certain amounts from prior periods have been reclassified to conform to the current periods presentation. Occupancy expenses for the three month period ended May 30, 2009 and May 31, 2008 have been reduced by net rental income of $606,000 and $503,000, respectively from real estate holdings incidental to the Companys retail operations. The preparation of these condensed financial statements in conformity with generally accepted accounting principles in the United States, of necessity requires management to make estimates and assumptions that may affect the reported amounts and related disclosures. Actual amounts could differ from such estimates. The Companys fiscal year ends the Saturday nearest to the end of February. The fiscal year ended February 28, 2009 (fiscal 2008) was comprised of 52 weeks. The fiscal year ending February 27, 2010 (fiscal 2009) will also be comprised of 52 weeks. Note 3 - Other assets The cash surrender value of officers life insurance policies is classified on the balance sheet as a non-current asset. The Company adjusts the carrying value of these contracts to the cash value (which is considered fair value) at the end of each accounting period. Such periodic adjustment is included in selling, general and administrative expenses. In March 2009, as a result of the uncertainties surrounding the financial viability of the life insurance company underwriting two of these policies, the Company withdrew $16 million as an advance to ensure realizability of a significant portion of the cash surrender value of Officers life insurance. Such advance bears interest at 6.5 % and has been presented as a reduction of the cash surrender value asset based on the Companys ability to offset such advance against the value of the contract upon settlement. In June 2009, in connection with the acquisition more fully discussed in Note 12 below, the Company initially collateralized a portion of the Companys $40 million secured credit facility (Note 6) with $16 million in cash. Note 4 - Merchandise Inventories Merchandise inventories are stated at the lower of cost (first in, first out) or market, as determined by the retail inventory method. 4 SYMS CORP Note 5 - Building and Air Rights In May 2008, the Company consummated the acquisition of a landmark structure along with its appurtenant air rights adjacent to its owned store and property in lower Manhattan for a purchase price of approximately $8 million. In December 2007, the Company purchased air rights from another adjacent building at this locale for a purchase price of approximately $3.1 million. Note 6 - Bank Credit Facilities As of May 30, 2009 the Company had a revolving credit agreement with a bank for an unsecured line of credit not to exceed $40,000,000 through May 1, 2011. The agreement contained financial covenants, with respect to tangible net worth, as defined, working capital and maximum capital expenditures, dividends, as well as other financial ratios. The Company was not in compliance with all covenants as of May 30, 2009, however, the Company established a new credit facility summarized below with which the Company is fully compliant. As of May 30, 2009, February 28, 2009 and May 31, 2008, there were no borrowings under the current or predecessor revolving credit agreements. At May 30, 2009, February 28, 2009 and May 31, 2008, the Company had $0, $741,000 and $786,000, respectively, in outstanding letters of credit under the revolving credit agreements. The outstanding letters of credit as of May 30, 2009 and February 28, 2009 and May 31, 2008 were part of the unsecured $40,000,000 line of credit. As of June 5, 2009 the Company replaced the above-mentioned revolving credit agreement with a $40 million asset-based revolving credit facility provided by the same lender and secured by substantially all assets of the Company. Borrowings under this facility are limited by a formula which considers values of inventory and accounts receivable. Interest rates under this facility vary with the prime rate or LIBOR and the facility includes certain covenants which include minimum net worth, minimum fixed charges and restrictions on capital expenditures. This facility expires on December 4, 2010. In connection with the acquisition more fully discussed in Note 12 below, the Company initially collateralized $16 million of this facility with cash. After closing the acquisition, the Companys indebtedness under the facility was approximately $23.4 million. The Company is in the process of exploring expanded or alternate loan facilities. Note 7 - Net (Loss) Income Per Share Basic net (loss) income per share has been computed based upon the weighted average of the common shares outstanding. Diluted net (loss) income per share gives effect to the potential dilution that would have occurred if options were exercised. There were 111,000 options for the 13 weeks ending May 30, 2009 that were anti dilutive. The following table sets forth basic and diluted average shares and the related net (loss) income per share: 13 Weeks Ended May 30, May 31, (in thousands except for per share data) Basic net(loss)income per share: Net(loss)income $ ) $ Average shares outstanding Basic net(loss) income per share $ ) $ Diluted net(loss) income per share: Net (loss)income $ ) $ Average shares outstanding Stock options - 65 Total average equivalent shares 14,590 14,653 Diluted net(loss) income per share $ (0.14 ) $ 0.04 5 SYMS CORP Note 8  Recent Accounting Pronouncements In December 2007, the FASB issued SFAS, 141 (revised 2007), Business Combinations (SFAS 141R), which requires an acquirer to do the following: expense acquisition related costs as incurred; record contingent consideration at fair value at the acquisition date with subsequent changes in fair value to be recognized in the income statement; and any adjustments to the purchase price allocation are to be recognized as a period cost in the income statement.
